DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,013,604 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Giuseppe Molaro on 24 February 2022.
The application has been amended as follows:




[[an acetabular cup configured for implantation in an acetabular socket, wherein the cup includes a geometric axis defining a medial direction and an opposite lateral direction, and wherein the cup comprises: 
a cup face extending along a cup face plane and defining a cup opening; 
a cup apex positioned medially of the cup face, wherein the geometric axis extends through the cup apex and intersects the cup face plane at a reference point; and 
a cup inner surface defining a cup cavity connected with the cup opening; and 
a dual-mobility assembly defining a dual pivot including a first pivot point and a second pivot point, wherein the dual-mobility assembly comprises: 
a liner seated in the cup cavity, the liner including a liner outer surface and a liner inner surface, the liner inner surface defines a liner cavity and is spherical about the second pivot point; 
an insert seated in the liner cavity, the insert including an insert outer surface and an insert inner surface, wherein the insert outer surface is spherical about the second pivot point, and wherein the insert inner surface defines an insert cavity and is spherical about the first pivot point[[;
a head seated in the insert cavity, the head including a head outer surface and a head inner surface, wherein the head outer surface is spherical about the first pivot point and wherein the head inner surface defines a head cavity sized and configured to receive a portion of a femoral component; and
a femoral component including a body and a neck extending at an angle relative to the body, wherein an end portion of the neck is received in the head cavity such that the cup and the femoral component are pivotable relative to one another about the dual pivot; 
wherein the dual-mobility assembly is adjustable between a plurality of configurations, the plurality of configurations including a first configuration and a second configuration;
wherein, with the dual-mobility assembly in the first configuration, the liner is of a first liner species, and the second pivot point has a first position relative to the reference point;
wherein, with the dual-mobility assembly in the second configuration, the liner is of a second liner species, and the second pivot point has a second position relative to the reference point; [[
wherein the first position is different from the second position, and at least one of the first position or the second position is offset from the reference point in the lateral direction;
wherein the offset has a non-zero value;
wherein the insert inner surface and the head outer surface define an inner articular interface having an inner articular interface diameter, and wherein the inner articular interface facilitates relative pivotal movement of the head and insert about the first pivot point; and
wherein the liner inner surface and the insert outer surface define an outer articular interface having an outer articular interface    diameter, and wherein the outer articular interface facilitates relative pivotal movement of the insert and liner about the second pivot point.



14. (Canceled)

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an acetabular system comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an acetabular cup configured for implantation in an acetabular socket, wherein the cup includes a geometric axis defining a medial direction and an opposite lateral direction, and wherein the cup comprises: 
a cup face extending along a cup face plane and defining a cup opening; 
a cup apex positioned medially of the cup face, wherein the geometric axis extends through the cup apex and intersects the cup face plane at a reference point; and 
a cup inner surface defining a cup cavity connected with the cup opening; and 
a dual-mobility assembly defining a dual pivot including a first pivot point and a second pivot point, wherein the dual-mobility assembly comprises: 
a liner seated in the cup cavity, the liner including a liner outer surface and a liner inner surface, the liner inner surface defines a liner cavity and is spherical about the second pivot point; 

a head seated in the insert cavity, the head including a head outer surface and a head inner surface, wherein the head outer surface is spherical about the first pivot point and wherein the head inner surface defines a head cavity sized and configured to receive a portion of a femoral component; and
a femoral component including a body and a neck extending at an angle relative to the body, wherein an end portion of the neck is received in the head cavity such that the cup and the femoral component are pivotable relative to one another about the dual pivot; 
wherein the dual-mobility assembly is adjustable between a plurality of configurations, the plurality of configurations including a first configuration and a second configuration;
wherein, with the dual-mobility assembly in the first configuration, the liner is of a first liner species, and the second pivot point has a first position relative to the reference point;
wherein, with the dual-mobility assembly in the second configuration, the liner is of a second liner species, and the second pivot point has a second position relative to the reference point; 
wherein the first position is different from the second position, and at least one of the first position or the second position is offset from the reference point in the lateral direction;
wherein the offset has a non-zero value;

wherein the liner inner surface and the insert outer surface define an outer articular interface having an outer articular interface    diameter, and wherein the outer articular interface facilitates relative pivotal movement of the insert and liner about the second pivot point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774